In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3134 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DEANDRE ANDERSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
             No. 14‐CR‐186 — Lynn Adelman, Judge. 
                     ____________________ 

       ARGUED JUNE 7, 2017 — DECIDED AUGUST 7, 2017 
                 ____________________ 

   Before RIPPLE, ROVNER, and HAMILTON, Circuit Judges. 
    ROVNER,  Circuit  Judge.  Deandre Anderson,  who  pleaded 
guilty to armed bank robbery, challenges an order of restitu‐
tion.  He  contends  that  the  district  court  compelled  him  to 
pay an extra $2,107—the value of stolen currency recovered 
by police minutes after the robbery and held by the govern‐
ment ever since. We agree with Anderson that the restitution 
award  is  overstated,  and  we  remand  for  a  determination  of 
the correct amount. 
2                                                      No. 16‐3134 

                                   I. 
    This  case  is  before  us  after  a  remand  for  resentencing. 
See United  States  v.  Anderson,  No.  15‐2710  (7th  Cir.  Feb.  4, 
2016).  Anderson  and  three  accomplices  had  robbed  a  Mil‐
waukee bank in 2014. He went inside with two others (one of 
them  his  brother),  while  a  fourth  man  waited  outside  in  a 
stolen  car.  The  men  grabbed  bills  and  coins,  and  as  they 
drove  away,  a  dye pack  burst  inside  a  bag  of  currency—
leaving  some  of  the  bills  stained  and  singed.  The  robbers 
tossed the bag from the car, but a citizen found it and gave it 
to  police.  Authorities  found  more  of  the  stolen  currency 
when,  a  day  later,  they  arrested Anderson’s  brother  driving 
the stolen getaway car.  
    Anderson  pleaded  guilty  to  armed  bank  robbery, 
18 U.S.C. § 2113(a), (d), and admitted details of the offense in 
a factual basis incorporated into his plea agreement. He ad‐
mitted  stealing  $4,237  in  currency  and  about  $500  in  coins. 
The  factual  basis  discloses  that  $561  was  recovered  at  the 
time of his brother’s arrest, but nothing is said about the dis‐
carded bag of money turned over to police.  
   Before  Anderson’s  initial  sentencing,  a  probation  officer 
forgot  to  include  the  $500  in  stolen  coins  when  calculating 
the  amount  of  money  taken  during  the  robbery.  In  her 
presentence  report,  the  probation  officer  said  that  the  total 
amount stolen was $4,237 and that, after subtracting the $561 
recovered  from  the  brother,  the  restitution  obligation  was 
$3,676.  
   At  the  initial  sentencing  the  prosecutor  told  the  district 
judge  that  the  parties  had  agreed  that  the  probation  officer 
mistakenly omitted from her restitution calculation the $500 
No. 16‐3134                                                          3

in  stolen  coins. And  although  the  prosecutor  disclosed  that 
police  had  recovered  $561  and  the  bag  containing  $2,107  in 
currency,  she  said  the  discarded  bills  “were  burned  and 
stained”  and  “non‐useable  because  the  dye  pack  had  gone 
off.” For that reason, the prosecutor insisted, Anderson’s res‐
titution obligation should include the value of the discarded 
bills.  The  judge asked  if  defense  counsel  agreed  with  the 
prosecutor,  and  counsel  said  yes.  The  judge imposed 
156 months’  imprisonment  and  ordered  Anderson  to  pay 
$4,131  in  restitution  (an  amount  that  could  not  have  been 
correct,  even  under  the  prosecutor’s  logic,  because  $4,237 
plus $500 minus $561 equals $4,176, not $4,131).  
   Anderson  filed  a  notice  of  appeal,  but  he  did  not  com‐
plain  about  the  calculation  of  restitution.  Instead,  after An‐
derson obtained new counsel, the parties filed a joint motion 
asserting  that,  because  of  problematic  conditions  of  super‐
vised release, we should remand for resentencing in light of 
United  States  v.  Thompson,  777  F.3d  368  (7th  Cir.  2015),  and 
United States v. Kappes, 782 F.3d 828 (7th Cir. 2015). We grant‐
ed that motion.  
     On  remand  the  case  was  assigned  to  a  different  judge, 
and  Anderson  again  changed  lawyers.  This  third  lawyer 
filed  objections  to  the  presentence  report  along  with  a  sen‐
tencing  memorandum,  but  counsel  still  said  nothing  about 
restitution. At resentencing counsel limited his objections to 
those  he  filed.  The  judge,  however,  was  doubtful  about  the 
presentence report’s restitution calculation and sought clari‐
fication:  “I want  to  confirm  that  the  parties  agree  that  the 
restitution is $4,131. The robbers took $4,237 in cash and 500 
in  coins.  561 was  recovered  from  [Anderson’s  brother].  This 
leaves 4131.” The lawyers concurred (even though that equa‐
4                                                         No. 16‐3134 

tion equals $4,176). Throughout this exchange the prosecutor 
remained silent about the $2,107 in the government’s posses‐
sion.  The  judge  sentenced Anderson  to  126 months’  impris‐
onment and again ordered him to pay $4,131 in restitution.  
                                    II. 
    On  appeal  Anderson  argues  that  the  district  court  erro‐
neously  ordered  him  to  pay  as  restitution  the  value  of  the 
$2,107  in  the  government’s  possession.  That  currency,  says 
Anderson, should have been returned to the bank. The gov‐
ernment  defends  the  restitution  order  by  contending  that, 
first, Anderson  waived  this  appellate  claim  and,  second,  he 
failed  to  prove  that  the  recovered  currency  should  “offset” 
the loss amount.  
    We start with the question of waiver. The government as‐
serts that Anderson waived his restitution claim for two rea‐
sons: (1) he did not raise the claim at his original sentencing 
or  in  his  first  appeal  and  (2) he  agreed  to  the  restitution 
amount at resentencing. We disagree. As to the first of these 
contentions,  the  answer  is  straightforward:  “A remand  in 
light  of  Thompson  vacates  the  entire  sentence,  allowing  the 
district court to alter any aspect of that sentence at resentenc‐
ing.” United States v. Lewis, 842 F.3d  467, 473 (7th Cir.  2016); 
see United  States  v.  Mobley,  833  F.3d  797,  801  (7th  Cir.  2016) 
(explaining  that,  after  a  Thompson  remand,  “the  defendant 
may assert any argument she wishes”).  
   The government’s second contention is stronger, but that 
argument  cannot  carry  the  day  unless Anderson,  by  agree‐
ing to the restitution figure proposed by the judge at resen‐
tencing, intentionally relinquished a known right. See United 
States v. Butler, 777 F.3d 382, 387 (7th Cir. 2015). Only if a de‐
No. 16‐3134                                                           5

fendant  chooses,  “as  a  matter  of  strategy,  not  to  present  an 
argument”  will  that  argument  be  deemed  waived.  United 
States  v.  Garcia,  580  F.3d  528,  541  (7th Cir.  2009);  see United 
States v. Burns, 843 F.3d 679, 686–87 (7th Cir. 2016) (conclud‐
ing that defendant who agreed to loss amount did not waive 
argument  that  he  was  responsible  for  less  than  full  amount 
of restitution ordered); Butler, 777 F.3d at 387–88 (concluding 
that absence of objection to guidelines calculation was forfei‐
ture, not waiver, because court could not conceive of strate‐
gic  reason  for  not  objecting);  United  States  v.  Jaimes‐Jaimes, 
406 F.3d 845, 848 (7th Cir. 2005) (concluding that defendant’s 
acquiescence  to  upward  adjustment  under  the  sentencing 
guidelines  had  not  waived  appellate  challenge  to  that  in‐
crease because appellate court could not conceive of strategic 
reason  for  not  objecting).  Nothing  in  the  record  before  us 
suggests  that  Anderson’s  new  lawyer  even  knew  about  the 
robbery  proceeds  still  in  the  government’s  possession.  And 
the  prosecutor  stood  by  silently  when  the  new  judge  asked 
the parties to confirm his restitution math.  
    What  is  more,  it  would  not  matter  if  Anderson’s  new 
lawyer  did  know  about  the  $2,107,  since  the  attorney’s 
agreement with the court’s loss calculation does not establish 
that counsel chose, on behalf of Anderson, to forgo objection 
as a matter of strategy. See United States v. Allen, 529 F.3d 390, 
393–95  (7th  Cir.  2008)  (concluding  that  defendant  did  not 
waive  objection  to  restitution  amount,  despite  counsel’s 
statement  that  defendant  did  not  object,  since  defendant 
lacked  strategic  reason  for  abandoning  challenge); 
cf. United States  v.  Venturella,  585  F.3d  1013,  1019  (7th  Cir. 
2009)  (concluding  that  defendant  waived  argument  by  stra‐
tegically  withdrawing  objection  to  obtain  reduction  for  ac‐
ceptance of responsibility). Anderson did not rely on the res‐
6                                                       No. 16‐3134 

titution calculation in any way, and saying nothing about the 
figure  simply added  thousands  more to his restitution obli‐
gation.  On  this  record,  there  is  no  reason  to  think  that  de‐
fense counsel intentionally decided against raising the claim 
presented in this appeal. And though he forfeited this claim, 
we will review a forfeited claim for plain error.  
    That  brings  us  to  the  merits  of  Anderson’s  claim.  The 
government  says  he  seeks  an  “offset”  and  argues  that  An‐
derson  was  obligated  to  prove,  but  did  not  prove,  that  the 
restitution  figure  should  be  reduced  by  the  amount  of  cur‐
rency in its possession. Those bills, the government says, are 
“burned  and  dye  stained”  and  possibly  not  replaceable  by 
the  Treasury  Department.  We  conclude,  however,  that  the 
government mischaracterizes what Anderson seeks and has 
misstated the burden of proof. 
     In a case involving stolen property, the restitution statute 
directs  sentencing  courts  to  order  return  of  the  property  to 
the  victim  or,  if  return  would  be  impossible,  impracticable, 
or  inadequate,  to  compel  the  defendant  to  pay  the  value  of 
the property less the value of any property already returned. 
18 U.S.C.  § 3663A(b);  see Robers  v.  United States,  134  S. Ct. 
1854, 1857 (2014) (noting that, if the property damaged, lost, 
or destroyed was currency, then the property returned “need 
not  be  the  very  same  bills”).  Because  the  government  bears 
the burden of establishing “the amount of the loss sustained 
by a victim,” 18 U.S.C. § 3664(e), it falls on the government to 
prove  that  the  victim  will  not  be  made  whole  by  returning 
stolen property which has been recovered, see United States v. 
Fonseca, 790 F.3d 852, 855 (8th Cir. 2015). This is the rule gov‐
erning the stolen currency in the government’s possession. 
No. 16‐3134                                                          7

    Anderson  is  not  seeking  an  “offset”  as  that  word  is 
understood  in  the  restitution  statute. A  defendant  is  on  the 
hook  for  stolen  property  that  truly  is  unreturnable  to  the 
rightful  owner.  Sometimes  when  stolen  property  cannot  be 
returned  the  defendant  may  seek  to  reduce  his  restitution 
obligation commensurately with the value of other property 
or  services  conveyed  to  the  victim  before  sentencing. 
See 18 U.S.C.  § 3663A(b)(1)(B)(ii);  Allen,  529  F.3d  at  397 
(remanding  for  valuation  of  services  that  defendant  had 
provided to victim of fraud scheme); United States v. Shepard, 
269 F.3d 884, 887–88 (7th Cir. 2001) (remanding for valuation 
of  improvements  that  defendant  had  made  to  victim’s 
home). This is what courts mean by “offset” or “setoff,” and 
when  offset  is  the  issue,  the  defendant  bears  the  burden  of 
proof because he knows best what he returned to the victim. 
United  States  v.  Malone,  747  F.3d  481,  486  (7th Cir.  2014). 
Anderson  is  not  saying  he  gave  the  bank  a  substitute asset; 
what he wants is for the government to give back to the bank 
the stolen currency held by the government. 
    According  to  Anderson,  the  government  never  proved 
that  the  stolen  currency  in  its  possession  could  not  be  re‐
turned  to  the  bank.  An  example  makes  his  point:  Suppose 
while fleeing Anderson had dropped a bag of stolen curren‐
cy that a bank employee immediately retrieved and returned 
to the vault. That currency would not be a “loss” to the bank 
for  purposes  of  restitution.  See United States  v.  Newman,  144 
F.3d  531,  543  (7th Cir.  1998)  (concluding  that  restitution  fig‐
ure  was  accurately  based  on  government’s  uncontradicted 
representation that money strewn across bank floor was not 
included  in  loss  amount).  That  the  police,  not  a  bank  em‐
ployee,  recovered  the  $2,107  in  this  case  is  irrelevant. 
See Fonseca, 790 F.3d at 855 (“When a criminal proceeding is 
8                                                       No. 16‐3134 

completed, the government has a duty to return property in 
its custody to the rightful owner, unless it is subject to forfei‐
ture.”).  We  do  not  have  a  situation  involving  forfeiture  or 
doubt about the ownership of property in the government’s 
possession;  the  $2,107  always  has  belonged  to  the  victim 
bank, and the government always has known that this money 
belongs to the bank. Cf. United States v. Taylor, 128 F.3d 1105, 
1111  (7th  Cir.  1997)  (rejecting  bank  robbers’  argument  that 
amount of restitution should be reduced by value of cash re‐
covered  from  robbers  but  never  “proven  to  be  part  of  the 
proceeds of the robbery”). 
    The government contends that returning the $2,107 to the 
bank  would  be  “inadequate”  because,  the  government  as‐
serts,  the  bills  are  burned  and  stained.  But  in  the  district 
court  the  prosecutor  never  sought  to  prove  this  assertion, 
nor did she ever say why the appearance of the bills matters. 
At  Anderson’s  initial  sentencing  the  prosecutor  first  dis‐
closed  that  $2,107  in  currency  had  been  recovered  but  then 
said the bills were “non‐useable” because they were “burned 
and stained.” There is nothing in the record suggesting that 
the  bills  in  the  government’s  possession  are  “non‐usable,” 
nor  did  the judge  at  either sentencing  hearing make  a find‐
ing  on  that  question.  Indeed,  the  evidence  undermines  the 
government’s  position:  Just  three  months  before Anderson’s 
resentencing,  the  government  had  introduced  those  very 
bills  during  the  trial  of  Anderson’s  brother  (who  was  con‐
victed of other charges but acquitted of bank robbery). And 
during  that trial  a Milwaukee police officer  testified that he 
had counted $2,107 in bills; he described some as having dye 
stains  but  did  not  say  that  any  were  burned,  let  alone  that 
the  entire  bag  of  money  was  “non‐usable.”  Although  the 
judge  at  Anderson’s  resentencing  would  have  been  free  to 
No. 16‐3134                                                           9

consider evidence from the brother’s trial, see United States v. 
Are, 590 F.3d 499, 524 (7th Cir. 2009), the judge, who presided 
over both proceedings, apparently did not recall the officer’s 
testimony about the $2,107 when calculating restitution. 
     The  government  suggests  also  that  the  $2,107  might  be 
inadequate because, according to a commercial website cited 
by  Anderson,  the  Treasury  Department  may  not  exchange 
bills  damaged  by  explosion.  This  suggestion  is  absurd.  In‐
stead of a commercial website, we look to applicable federal 
law to understand the circumstances in which damaged cur‐
rency  may  be  exchanged  for  fresh  bills.  Federal  regulations 
provide that currency “unfit for further circulation” because 
of its physical condition—e.g., “torn, dirty, limp, worn or de‐
faced”—is redeemable at any commercial bank; only if a bill 
is  so  badly  damaged  that  (1) one‐half  or  less  of  the  note  re‐
mains  or  (2) doubt  exists  about  the  denomination  will  it  be 
necessary  to  send  that  bill  to  the  Treasury  Department  for 
discretionary  replacement.  See 31 C.F.R.  §§ 100.5,  100.7;  Ser‐
vices:  Redeem  Mutilated  Currency,  Dep’t  of  Treas., 
http://www.moneyfactory.gov/services/currencyredemption.
html  (visited  July  26,  2017).  The  government  cannot  claim 
ignorance about the condition of currency in its custody.  
    The government’s fallback is that returning the $2,107 to 
the  victim  bank  is  “impracticable”  because  Anderson’s 
brother has appealed, and, according to the government, the 
currency  will  be  needed  as  evidence  if  he  must  be  resen‐
tenced.  This  argument  falls  flat.  The  government  conceded 
at oral argument that a defendant should not be ordered to 
pay in restitution the value of useable bills that the govern‐
ment has retained solely as evidence.  
10                                                      No. 16‐3134 

    The  Sixth Circuit  has  a  single  nonprecedential  decision 
which favors the government’s position, but we are not per‐
suaded  by  that  decision.  In  United  States  v.  Calhoun,  the  de‐
fendant  robbed  a  bank  of  $4,259.  All  of  that  currency  had 
been recovered and returned to the bank before sentencing, 
but the defendant still was ordered to pay restitution in the 
same  amount.  513 F. App’x.  514,  516  (6th  Cir.  2013).  On  ap‐
peal the defendant argued for the first time that no amount 
of restitution was authorized because the bank’s money had 
been returned. Id. at 518–19. The Sixth Circuit disagreed, rea‐
soning  that  the  currency  given  back  to  the  bank  had  been 
burned  when  the  dye  pack  exploded  and,  because  the  de‐
fendant had not raised the issue at sentencing, there was no 
way to know if the Treasury Department would replace the 
damaged  bills.  Id. at  519.  This  reasoning,  we  conclude,  im‐
properly  flips  the  burden  of  proof  from  the  government  to 
the defendant; the defendant is not required to disprove the 
amount of loss alleged by the government. 
    At one time the Eighth Circuit followed an approach sim‐
ilar to that in Calhoun, but a more‐recent Eighth Circuit deci‐
sion requires the district court to exclude from the restitution 
obligation property that will be returned to the victim. In the 
earlier  of  these  decisions,  United States  v.  McCracken,  the 
Eighth  Circuit  upheld  a  restitution  order  that  disregarded 
the recovery of $850 from the defendant when he was arrest‐
ed  for  bank  robbery.  487 F.3d  1125,  1128–29  (8th  Cir.  2007). 
The district court simply had trusted an assurance from gov‐
ernment counsel that the seized money eventually would be 
returned to the victim bank and the restitution amount “ad‐
justed”  accordingly.  Id.  More  recently,  in  Fonseca,  a  case  in‐
volving  stolen  guns  recovered  and  retained  by  authorities, 
the  Eighth Circuit  vacated  a  restitution  order  that  included 
No. 16‐3134                                                        11

the  value  of  the  recovered  guns  and  remanded  for  a  gov‐
ernment  accounting  of  the  firearms,  including  an  explana‐
tion of when they would be returned or why they would not 
be. 790 F.3d at 855. The court reasoned that the value of guns 
should  not  be  included  in  the  restitution  obligation  if  they 
would  be  returned  because  that  would  provide  double  re‐
covery to the victim. Id. The Eighth Circuit attempted to dis‐
tinguish McCracken on the theory that, unlike cash, the value 
of  guns  changes  over  time  and,  because  of  this  fluctuation, 
the district court had to determine the guns’ value as of the 
date of sentencing and reduce the restitution amount accord‐
ingly.  Despite  the  valuation  distinction,  in  McCracken  the 
court affirmed an order of restitution that included property 
seized by the government and slated for return to the victim, 
but in Fonseca eight years later the court said that such prop‐
erty is not counted as loss. The government does not rely on 
Calhoun or McCracken, and, in our view, Fonseca is the better‐
reasoned of these decisions from out of circuit. 
    We  conclude  that  plain  error  resulted  from  the  govern‐
ment’s  failure  at  resentencing  to  offer  evidence  that  the 
$2,107  of  stolen  currency  in  its  possession  is  inadequate  for 
return  to  the  victim  bank.  Had  the  prosecutor  disclosed  to 
the resentencing judge (who, quite understandably, may not 
have  recalled  all  of  the  testimony  from  the  trial  of  Ander‐
son’s brother) that the government still possessed the $2,107, 
the  judge  could  have  adhered  to  the  restitution  statute  by 
hearing evidence and deciding if any of that amount was re‐
turnable to the bank, 18 U.S.C. § 3663A(b)(1)(B)(i), or if these 
bills are so badly damaged that they cannot be replaced. The 
government  did  not  prove  that  the  discarded  proceeds  are 
unreturnable;  therefore,  the  order  of  restitution,  by  obligat‐
ing Anderson  to  repay  the  value  of  those  proceeds,  errone‐
12                                                     No. 16‐3134 

ously  exceeds  the  proven  loss.  That  error  is  obvious  under 
the  law,  even  if  not  obvious  to  the  judge  at  resentencing. 
See Burns, 843 F.3d at 687–88. And it harms both the defend‐
ant’s substantial rights and the fairness, integrity, and public 
reputation of judicial proceedings when district courts order 
restitution  that  exceeds  the  proven  loss.  Burns,  843  F.3d  at 
689; United States v. Yihao Pu, 814 F.3d 818, 831 (7th Cir. 2016); 
United States v. Kieffer, 794 F.3d 850, 854 (7th Cir. 2015). 
                                  III. 
    Because  the  record  does  not  support  the  amount  of  loss 
reflected in the order of restitution, we VACATE the restitu‐
tion award and REMAND for a hearing limited to determin‐
ing  the  proper  amount  of  restitution.  The  remainder  of An‐
derson’s sentence is left undisturbed.